The conviction was under those counts charging the possession of a still, and the evidence showed the presence on and about defendant's premises of the several parts of a still and barrels that had contained the stuff from which liquor is made. The statements by a witness for the state, in response to inquiry, that those barrels look to have been just brought up there and set in the old house where they were found, was not the expression of an unauthorized conclusion, but the shorthand rendition of a fact which could not be reproduced and made apparent to the jury. Hunter v. State, 20 Ala. App. 152,101 So. 100.
"No evidence" charges are properly refused. Suttle v. State,19 Ala. App. 198, 96 So. 90; Conn v. State, 19 Ala. App. 209,96 So. 640.
There is no error in refusing charges which relate to counts of the indictment upon which there was an acquittal. Culpepper v. State, 19 Ala. App. 387, 97 So. 611.
A charge predicating an acquittal upon the hypothesis that the jury be of the opinion that some other than defendant may have had possession of the still is bad. Possession may be joint, and each joint possessor is guilty under the law.
The evidence was circumstantial, but *Page 504 
entirely capable of supporting an inference of defendant's guilt. For the court to have affirmatively instructed the jury in defendant's favor would have been an invasion of the jury's province.
The judgment is affirmed.
Affirmed.